Citation Nr: 1542079	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1946 to March 1948 and June 1954 to April 1973.  The Veteran is deceased, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for cause of the Veteran's death.  As an initial matter, the Board notes that this is a claim to reopen an October 2004 rating decision, which previously denied service connection for cause of the Veteran's death. 


FINDINGS OF FACT

1. New evidence that tends to substantiate the claim of service connection for cause of the Veteran's death has been received since a final October 2004 rating decision that denied the claim.

2. The Veteran had active military service in Nakhon Phanom, Royal Thai Air Force Base, Thailand, from September 1968 to August 1969.

3. The buddy statements are competent and credible with respect to the Veteran's responsibilities while serving in Thailand and his likely trips to Vietnam in the performance of his duties.

4. Military personnel records indicate that the Veteran supervised the development and construction of classified projects in a remote location from Nakhon Phanom.

5. By resolving all doubt in the Appellant's favor, the Veteran traveled to Vietnam while on active military service in Thailand and was exposed to herbicides, to include Agent Orange, while on active duty.

6. The Veteran passed away in March 2004; his cause of death was due to or as a consequence of bladder cancer, which metastasized from his prostate cancer, and his diabetes substantially contributed to his cause of death.  

7. It is as likely as not that the Veteran's diabetes and metastatic prostate cancer was caused by in service herbicide exposure.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for establishing service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of entitlement to service connection for the cause of the Veteran's death, the Board has considered the legislation regarding VA's duty to notify and to assist the Appellant but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis
New and Material Evidence to Reopen a Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a Notice of Disagreement (NOD) is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Appellant filed her original claim for service connection for the cause of the Veteran's death in April 2004.  The RO denied the claim for service connection in October 2004 and, in so doing, found in part that there was no evidence that the Veteran had been in Vietnam during his time in active service in Indochina, specifically in Thailand.  As the Appellant did not file an NOD, the October 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a cause of death.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Evidence of record in 2004 included the Veteran's death certificate, his service treatment records, his military personnel records, and post-service medical treatment records.  Relevant evidence added to the record more than one year after the RO's October 2004 rating decision includes one buddy statement from G.F.H. recounting the Veteran's numerous claims that he had taken frequent trips to Vietnam, and two buddy statements from T.R.O. explaining that the Veteran's military assignments "very likely" would have required the Veteran to travel to Vietnam. 

The Board finds that the evidence, in the form of the three buddy statements received in February 2007, are "new" in the sense that they were not previously considered by agency decision makers in the October 2004 rating decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Appellant's claim.  The new evidence relates to the Veteran's physical presence in the Republic of Vietnam while servicing in Thailand.  Accordingly, the Board must find that new and material evidence which tends to substantiate the Appellant's claim of service connection for a cause of the Veteran's death has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2105)

Service connection may be established on a presumptive basis for diabetes mellitus, type II and prostate cancer, if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Appellant has averred that the Veteran was exposed to herbicides, to include Agent Orange, when he traveled to Vietnam on tour of duty.  If such were the case, the Board notes that diabetes mellitus, type II and prostate cancer are presumptive disorders associated with such exposure and therefore service connection would be warranted in this case.  See 38 C.F.R. § 3.309(e) (2015).  

Thus, this case turns on the issue of whether the Appellant has demonstrated that the Veteran was physically present in Vietnam during his military service in Thailand.  The relevant evidence of record are the Veteran's military personnel records, T.R.O.'s statements dated December 2006, and G.F.H's statement dated May 2010.

The Veteran's military personnel records listed the Veteran's military occupational specialty as Civil Engineer and show that he was stationed at Nakhon Phanom Royal Thai Air Force Base from September 1968 to August 1969.  The records also contained a Field Grade Officer Effective Report, dated January 1969 (Report), which related the Veteran's accomplishment in regards to his assignment as a project manager while stationed in Thailand.  The Report indicated that the Veteran was the project officer "for the planning, programming, and accomplishment of a classified communications site at a place remote from this base."  The Report notes that the completion of the project was met on time, and that the "Commander 7th Air Force commended the meeting of the operational date."  Further, the report states that the Veteran's other duties were "performed in [South East Asia] during the development and construction phase of this forward base."  The report has additional remarks from T.R.O., who served as a Commander at the base at the time.

The Appellant submitted two statements from T.R.O. in February 2007, which corroborated the nature of the Veteran's projects while in service.  In his December 16, 2006 statement, T.R.O. indicated that "we had several classified projects going on in Viet Nam" and that he recalled "our civil engineers traveling to Viet Nam as well to work on these projects."  Further, he stated that the Veteran "was on the team that supervised the classified projects in Viet Nam," and he was "certain that [the Veteran] was on temporary duty status in Viet Nam from time to time in this regard."  In his December 19, 2006 statement, T.R.O. acknowledged that while he "[could not] answer specifically about any trips [the Veteran] made," to the best of his recollection the Veteran had to defend the project at "higher headquarters," which included both the 13th Air Force headquarter at Clark Air Base in the Philippines and the 7th Air Force headquarters in Saigon, Vietnam.  Further, T.R.O. stated that "it would have been very likely that [the Veteran] would have gone to Saigon for coordination on the construction requirements for this classified operational mission.  Such trips and coordination were common during this period of war in Southeast Asia."

G.F.H.'s statement dated May 2010 similarly related that the Veteran "mentioned numerous time about his frequent trips into Viet Nam to clear sites and set up preliminary facilities for jungle forward bases."  G.F.H. recounted that while the Veteran did not go into specifics due to the classified nature of his work, "they would normally be one to two weeks in duration."  G.F.H. acknowledged that the Veteran never told him specifically exactly what he did while stationed in Thailand, or when or where he was while in Vietnam.

Upon review of the evidence, the Board finds that service connection for the cause of the Veteran's death is warranted.  First, the Board finds T.R.O.'s and G.F.H's statements to be both credible and competent.  T.R.O. was a Commander at Nakhon Phanom at the time of the Veteran's service.  His statements that the Veteran was assigned to a classified project are corroborated by the January 1969 Report.  Further, he is competent to state, based on his experiences in Vietnam and the nature of the Veteran's duty, that "it would have been very likely" that the Veteran "would have gone to Saigon" to meet with the 7th Air Force, one of their higher headquarters.  As a Commander at the Nakhon Phanom base, T.R.O. is also competent and credible to assert that he is certain that the Veteran would have gone to Vietnam to oversee the classified projects he supervised.  Further, G.F.H.'s May 2010 statement that the Veteran claimed he went on numerous trips to Vietnam to clear sites and set up jungle forward bases is also corroborated by the January 1969 Report and is consistent with the claims made by both the Veteran and T.R.O. 

The Board notes that there is nothing in the Veteran's service personnel records to establish service in the Republic of Vietnam.  However, the buddy statements support the claim that the Veteran was in Vietnam, and the January 1969 Report corroborates the statements.  Further, the Report establishes that the Veteran was assigned to work on a project for a classified forward communications base at a place remote from his base.  Therefore, it is conceivable that the Veteran was sent to the Republic of Vietnam on a temporary assignment without it appearing in his personnel records.

Resolving all doubt in the Appellant's favor, the Board finds that the Veteran was in the Republic of Vietnam during the period in question, and exposure to herbicide is conceded.  It follows that diabetes and prostate cancer may be presumed to have been incurred in service.  See 38 C.F.R. § 3.307, 3.309.  The Board notes that private medical records dated November 2003 opined that the Veteran's prostate cancer metastasized to the bladder.  The Board notes that the Veteran's cause of death was due to bladder cancer, and that his diabetes substantially contributed to the cause of death.  Therefore, service connection for the cause of the Veteran's death is warranted.



ORDER

New and material evidence to reopen a claim of service connection for the cause of the Veteran's death has been received, and the claim is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


